Citation Nr: 0830825	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision of the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  At the hearing, the veteran was granted a 60-
day abeyance period for the submission of additional 
evidence.  Additional evidence was received with a waiver of 
initial AOJ consideration.  In July 2008, the Board sought an 
advisory medical opinion from the Veterans Health 
Administration (VHA).


FINDING OF FACT

It is reasonably shown that the veteran's hepatitis C was 
contracted his combat service.


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the determination 
below constitutes a full grant of the appellant's claim, 
there is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The veteran's service personnel records show that in July 
1968 he was awarded a Bronze Star Medal with "V" Device for 
"heroism in connection with military operations against an 
armed hostile force in the Republic of Vietnam."  His 
actions in battle included removing wounded soldiers while 
under small arms fire.  

The veteran's service treatment records (STRs) show that in 
August 1968, the veteran was treated for both "jungle" and 
dermatitis (secondary to an infected left arm).  They are 
silent for any complaints, findings, treatment, or diagnosis 
related to hepatitis C.  

A May 2004 letter from the veteran's private physician, Dr. 
J.S.G., states he has treated the veteran for chronic 
hepatitis C since 2001.  He noted the veteran was previously 
given a diagnosis of non-A, non-B hepatitis, and that the 
occasion when this occurred likely represented his initial 
episode of hepatitis C, but Type C was not then diagnosable.  

VA outpatient records from April 2005 to May 2007 show 
ongoing treatment for chronic hepatitis C.

A February 2008 letter from D.B., a family nurse 
practitioner, notes that the veteran had open wounds from 
continuous staph infections when serving in Vietnam.  She 
also noted that he had been awarded a Bronze Star for 
removing wounded soldiers to safety.  in her opinion, the 
contact of the veteran's open wounds with those of the 
wounded soldiers' was a possible etiological factor for his 
hepatitis C.

A February 2008 letter from Dr. J.S.G., states he is 
"convinced that [the veteran's hepatitis C] was acquired 
during his time in Vietnam when he was transporting other 
wounded soldiers," as he "cannot identify any other 
significant exposure history other than this to account for 
his hepatitis C."
In response to the Board's request for a specialist's medical 
advisory opinion in this matter, a VHA specialist in 
infectious diseases opined in August 2008 that the veteran's 
hepatitis C was most likely acquired following exposure to 
wounded soldiers at a time when he was being treated for open 
wounds caused by bacterial infection.  The specialist noted 
that as an overwhelming majority of patients infected with 
the hepatitis C virus develop chronic hepatitis and remain 
asymptomatic for many years, it could not be determined with 
a reasonable certainty whether the veteran's exposure to the 
hepatitis C virus occurred prior to, during, or after his 
service.  However, assuming that the veteran was most likely 
exposed to the hepatitis C virus in service, it was most 
likely acquired as a result of being exposed to the blood of 
wounded soldiers.  The specialist noted that this exposure 
was a fact since the veteran had received a Bronze Medal Star 
for his actions in battle, including moving wounded soldiers 
to safety.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of a veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence of such disease or injury if 
consistent with the circumstances, conditions, or hardships 
of such service notwithstanding the fact that there is no 
official record of such incurrence in such service, and to 
that end shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The evidence shows that the veteran received a decoration for 
valor in combat, specifically for retrieving wounded fellow 
soldiers from the battlefield, and bringing them to safety.  
Governing law (i.e., 38 U.S.C.A. § 1154) provides for relaxed 
evidentiary standards for findings of incurrence in these 
circumstances.  Consequently, it may be conceded that the 
veteran was exposed to blood of fellow soldiers on the 
battlefield.  In August 2008, a VHA infectious disease 
specialist opined, in essence, that the "most likely" 
etiological factor for the veteran's hepatitis C virus 
infection was his exposure to the blood of wounded soldiers 
in service.  This opinion, reasonably substantiates the 
veteran's claim.  Given also that he is entitled to the 
relaxed evidentiary standards of 38 U.S.C.A. § 1154, service 
connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


